Case 8:10-cr-00438-VMC-AAS Document 549 Filed 03/26/21 Page 1 of 6 PageID 3913




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

    UNITED STATES OF AMERICA


    v.                                    Case No.: 8:10-cr-438-VMC-AAS


    ANTONIO CORTEZ HARRIS, JR.

    _______________________________/

                                    ORDER

         This cause is before the Court pursuant to Defendant

    Antonio Cortez Harris, Jr.’s pro se Motion for Compassionate

    Release (Doc. # 546), filed on March 3, 2021. The United

    States of America responded on March 24, 2021. (Doc. # 548).

    For the reasons that follow, the Motion is denied.

    I.   Background

         In March 2012, the Court sentenced Harris to 384 months’

    imprisonment for using or carrying a firearm in furtherance

    of a crime of violence, which was subsequently reduced to 262

    months. (Doc. ## 328, 349, 409). Harris is 31 years old and

    is expected to be released in April 2029. (Doc. # 548 at 2).

         In his Motion, Harris seeks compassionate release under

    Section 3582(c)(1)(A)(i), as amended by the First Step Act,

    because of the COVID-19 pandemic, his medical conditions, and

    the method in which his original sentence was calculated.


                                      1
Case 8:10-cr-00438-VMC-AAS Document 549 Filed 03/26/21 Page 2 of 6 PageID 3914




    (Doc. # 546). The United States has responded (Doc. # 548),

    and the Motion is ripe for review.

   II.     Discussion

           The United States argues that the Motion should be denied

    on   its     merits.   (Doc.     #   548).     Assuming    that   Harris    has

    exhausted his administrative remedies, the Court agrees with

    the United States and denies the Motion because Harris’s

    circumstances are not extraordinary and compelling.

           “The    authority    of       a   district    court   to   modify    an

    imprisonment sentence is narrowly limited by statute.” United

    States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010);

    see also United States v. Diaz-Clark, 292 F.3d 1310, 1317-18

    (11th      Cir.    2002)(collecting          cases   and   explaining      that

    district courts lack the inherent authority to modify a

    sentence). Specifically, 18 U.S.C. § 3582(c) sets forth the

    limited circumstances in which a district court may reduce or

    otherwise modify a term of imprisonment after it has been

    imposed. The only portion of Section 3582(c) that potentially

    applies to Harris is Section 3582(c)(1)(A)(i), which permits

    a    court    to   reduce   a    sentence      where   “extraordinary      and

    compelling reasons warrant such a reduction.” 18 U.S.C. §

    3582(c)(1)(A)(i).




                                             2
Case 8:10-cr-00438-VMC-AAS Document 549 Filed 03/26/21 Page 3 of 6 PageID 3915




         The Sentencing Commission has set forth examples of

    qualifying    “extraordinary        and   compelling    reasons”   for

    compassionate release, including but not limited to: (1)

    terminal   illness;    (2)   a     serious   medical   condition   that

    substantially diminishes the ability of the defendant to

    provide self-care in prison; or (3) the death of the caregiver

    of the defendant’s minor children. USSG § 1B1.13, comment.

    (n.1).1    Harris   bears    the    burden    of   establishing    that

    compassionate release is warranted. See United States v.

    Heromin, No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311, at *2




    1  The Court is aware that it is not limited to the
    extraordinary and compelling reasons outlined in USSG §
    1B1.13. See, e.g., United States v. Jones, 980 F.3d 1098,
    1109 (6th Cir. 2020)(“We now join the majority of district
    courts and the Second Circuit in holding that the passage of
    the First Step Act rendered § 1B1.13 ‘inapplicable’ to cases
    where an imprisoned person files a motion for compassionate
    release. Until the Sentencing Commission updates § 1B1.13 to
    reflect the First Step Act, district courts have full
    discretion   in   the  interim   to   determine   whether   an
    ‘extraordinary and compelling’ reason justifies compassionate
    release when an imprisoned person files a § 3582(c)(1)(A)
    motion.”); United States v. Barsoum, No. 8:11-cr-548-VMC-CPT,
    2020 WL 3402341, at *2 (M.D. Fla. June 19, 2020)(“Because
    U.S.S.G. § 1B1.13 no longer controls, the Court has the
    authority to independently determine whether Barsoum’s
    circumstances    are   extraordinary     and    compelling.”).
    Nevertheless,   the   Court   considers    the   examples   of
    extraordinary and compelling circumstances listed in the
    guideline helpful to the Court’s analysis of whether the
    circumstances presented by Harris warrant compassionate
    release.


                                         3
Case 8:10-cr-00438-VMC-AAS Document 549 Filed 03/26/21 Page 4 of 6 PageID 3916




    (M.D.    Fla.   June     7,    2019)(“Heromin    bears     the   burden   of

    establishing that compassionate release is warranted.”).

         First, the Court agrees with the Third Circuit that “the

    mere existence of COVID-19 in society and the possibility

    that it may spread to a particular prison alone cannot

    independently      justify       compassionate      release,     especially

    considering [the Bureau of Prisons’] statutory role, and its

    extensive and professional efforts to curtail the virus’s

    spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

    2020).

         Additionally, the Court is not convinced that Harris’s

    other    medical       conditions     —    including     diabetes,     high

    cholesterol, high blood pressure, and high thyroid level —

    “substantially diminish [his] ability . . . to provide self-

    care within the environment of a correctional facility” or

    are otherwise serious enough to warrant release. USSG § 1B1.13

    comment. (n.1); (Doc. # 546 at 2-3, 13). Indeed, Harris

    acknowledges that he is receiving treatment and prescription

    medication to control these conditions. (Doc. # 546 at 2-3;

    Doc. # 546-1). Thus, his medical conditions do not create an

    extraordinary      and        compelling   reason    for    compassionate

    release. See Cannon v. United States, No. CR 11-048-CG-M,

    2019 WL 5580233, at *3 (S.D. Ala. Oct. 29, 2019)(“[D]espite


                                          4
Case 8:10-cr-00438-VMC-AAS Document 549 Filed 03/26/21 Page 5 of 6 PageID 3917




    the many medical afflictions Cannon identifies, he does not

    state,         much         less      provide          evidence,        that        his

    conditions/impairments prevent him from providing self-care

    within his correctional facility. Rather, the medical records

    provided by Cannon show that his many conditions are being

    controlled with medication and there is no mention that his

    conditions are escalating or preventing him from being from

    being able to provide self-care.”). Nor does the Court believe

    that the stacking of Harris’s Section 924(c) convictions

    warrants compassionate release.

           Even if Harris had established an extraordinary and

    compelling reason for compassionate release, this Court would

    still deny his Motion. Harris has not shown that he “is not

    a   danger     to     the    safety    of   any       other   person    or     to   the

    community.” USSG § 1B1.13(2). Additionally, the 18 U.S.C. §

    3553(a) factors do not support a reduction in sentence.

    Section 3553(a) requires the imposition of a sentence that

    protects the public and reflects the seriousness of the crime.

           The Court agrees with the United States that granting

    compassionate release when Harris has served approximately

    50%    of    his      sentence     would        not   adequately       reflect      the

    seriousness of the offense under Section 3553(a)(2)(A) given

    that     the    crime       involved     Harris        and    his   co-defendants


                                                5
Case 8:10-cr-00438-VMC-AAS Document 549 Filed 03/26/21 Page 6 of 6 PageID 3918




    “brandish[ing] firearms while robbing two 7-Elevens, on two

    distinctive days, placing their victims at gunpoint.” (Doc.

    # 548 at 1-2, 7-8). Furthermore, the United States correctly

    notes that Harris has had a troubling disciplinary record in

    prison,    including   possessing     a   dangerous    weapon   on     two

    occasions, refusing work, and other infractions. (Id. at 2;

    Doc.   #   548-1).   Therefore,   compassionate       release   must    be

    denied.

           Accordingly, it is hereby

           ORDERED, ADJUDGED, and DECREED:

           Antonio   Cortez   Harris,     Jr.’s   pro     se   Motion      for

    Compassionate Release (Doc. # 546) is DENIED.

           DONE and ORDERED in Chambers in Tampa, Florida, this

    26th day of March, 2021.




                                      6
